Name: Council Regulation (EEC) No 1961/87 of 2 July 1987 fixing the guide price for dried fodder for the 1987/88 marketing year
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 3 . 7 . 87 Official Journal of the European Communities No L 184 / 7 COUNCIL REGULATION (EEC) No 1961 / 87 of 2 July 1987 fixing the guide price for dried fodder for the 1987 / 88 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89 ( 1 ), Having regard to Council Regulation (EEC) No 1117 / 78 of 22 May 1978 on the common organization of the market in dried fodder (*), as last amended by Regulation (EEC ) No 1960 / 87 ( 2 ), and in particular Articles 3 ( 3 ), 4 ( 1 ) and 5 ( 2 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Commitee ( 5 ), Whereas , pursuant to Article 4 of Regulation (EEC) No 1117 /78 a guide price must be set for certain dried fodder products at a level which is fair to producers ; whereas this price must be set for a standard quality representative of the average quality of dried fodder produced in the Community ; Whereas , pursuant to Article 5 ( 2 ) of Regulation (EEC) No 1117 /78 , the supplementary aid provided for in paragraph 1 of that Article must be equal to a percentage of the difference between the guide price and the average world market price for the products in question ; whereas , in view of the characteristics of the market in question , the percentage should be set at 100% ; Whereas , pursuant to Article 68 of the Act of Accession , prices in Spain have been set at levels differing from that of the common prices ; whereas , pursuant to Article 70 ( 1 ) of the Act of Accession , the Spanish prices should be aligned with the common prices at the beginning of each marketing year ; whereas the criteria laid down for alignment lead to the Spanish prices being fixed at the levels mentioned hereinafter . HAS ADOPTED THIS REGULATION: Article 1 For the 1987 / 88 marketing year , the guide price for the products referred to in Article 1 (b ), first indent , of Regulation (EEC) No 1117 / 78 shall be fixed : ( a ) at 156,86 ECU per tonne for Spain; ( b ) at 178,92 ECU per tonne for the other Member States . This price refers to a product with :  a moisture content of 1 1 % ,  a total gross protein content of 18% of the dry weight . Article 2 For the 1987 / 88 marketing year , the percentage to be used to calculate the supplementary aid referred to in Article 5 of Regulation (EEC) No 1117 /78 shall be 100% for the products referred to in Article 1 (b ), first indent , and (c) of that Regulation . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1987 . For the Council The President K. E. TYGESEN 0 ) OJ No L 142 , 30 . 5 . 1978 , p. 1 . ( 2 ) See page 6 of this Official Journal . ( 3 ) OJ No C 89 , 3 . 4 . 1987 , p. 37 . ( 4 ) OJ No C 156 , 15 . 6 . 1987 . ( 5 ) OJ No C 150 , 9 . 6 . 1987 , p. 8 .